Citation Nr: 1429086	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-09 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear pain.

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness based on Persian Gulf War service.

3.  Entitlement to service connection for a respiratory disability, variously diagnosed as chronic obstructive pulmonary disease (COPD) and asthma, and to include costochondritis.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a left wrist disability.

7.  Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to June 1992.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  For reasons set forth in further detail below, the Board has merged the claims for a respiratory disability and chest pain.  The issue is recharacterized as it appears on the cover page of the instant decision.

The Veteran presented testimony before a Decision Review Officer in April 2007; a transcript has been obtained and associated with the virtual record.

The matters were previously before the Board in July 2013 wherein the Board determined that new and material evidence had been submitted to reopen claims of service connection for headaches, neck disability, respiratory disability, and chest pain; the de novo claims, as well as the claim to reopen service connection for chest pain and the claims of service connection for left wrist, right knee, and skin disabilities, were remanded for further development and adjudication.  The claim of service connection for bilateral hearing loss was denied and thus, no longer remains in appellate status. 


FINDINGS OF FACT

1.  An April 2003 rating decision denied service connection for right ear pain.  The Veteran did not perfect an appeal of that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the April 2003 rating decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for right ear pain.

3.  The Veteran served in Southwest Asia during the Persian Gulf War; the Department of Defense (DoD) confirmed the Veteran's unit was near Khamisiyah, Iraq, when rockets destroyed a pit area and he may been exposed to nerve agents.
 
4.  Headaches have not been attributed to a known diagnosis and are considered an undiagnosed illness based on the Veteran's Persian Gulf War service.

5.  A respiratory disability, variously diagnosed as COPD and asthma, and includes complaints of costochondritis, is related to the Veteran's service.

6.  A skin disability first manifested during the Veteran's active military service; the Veteran's continuity of symptomatology is deemed credible.

7.  A neck disability is not related to the Veteran's active military service.

8.  The Veteran is not currently shown to have a left wrist disability.

9.  A right knee disability is not related to the Veteran's active military service.


CONCLUSIONS OF LAW

 1. New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for right ear pain is not reopened.                  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for headaches have been met.  38 U.S.C.A.   §§ 1101, 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

3.  The criteria for service connection for a respiratory disability, variously diagnosed as COPD and asthma, and to include complaints of costochondritis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

4.  The criteria for service connection for a skin disability have been met.               38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

5.  The criteria for service connection for a neck disability have not been met.               38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

6.  The criteria for service connection for a left wrist disability have not been met.               38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

7.  The criteria for service connection for a right knee disability have not been met.               38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.

In this decision, the Board grants entitlement to service connection for respiratory, skin, and headache disabilities, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159. 
With regard to the remaining claims, the RO provided the Veteran notice by letters dated in October 2005, May 2013, and August 2013.  

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before a DRO, the transcript of which have been obtained.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. New and Material - Right Ear Pain

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for right ear pain.  The claim was denied in an April 2003 rating decision because the RO found that there was no evidence of chronic residuals of right ear surgery that existed from service to the present.  That decision became final because no substantive appeal (VA Form 9) was received within the requite time period and new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. §§  20.302(b), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis.  Id.   

Since April 2003, new evidence has been added to the claims file; however it is not  material to the Veteran's claim.  Specifically, the new evidence does not contain evidence of a chronic residual disability of right ear cyst surgery, to include one manifested by right ear pain, and thus, does not raise a reasonable possibility of substantiating the claim..  Despite complaints of right ear pain with associated dizziness during VA examination in February 2003, a chronic right ear disability was not diagnosed.  The Board notes that a separate claim for hearing loss has already been denied by the Board in a prior decision.  VA outpatient treatment records dated between 2003 and 2013, private treatment records, and reports of VA examination dated in 2013, do not contain evidence of a diagnosed right ear disability manifested by pain.  Accordingly, the Board finds that the Veteran has not submitted new and material evidence sufficient to warrant reopening his claim for service connection for right ear pain.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


B. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.

Under 38 C.F.R. § 3.317 (2013), a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii) .  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  A letter from DOD shows the Veteran's unit was near Khamisiyah, Iraq, when rockets destroyed a pit area and he may been exposed to nerve agents.

The Veteran's contentions can be grouped into two theories: (1) that his claimed disabilities are due to undiagnosed illnesses due to Persian Gulf service; and/or  (2) that his claimed disabilities, even if not due to undiagnosed illnesses, are the direct result of service.  The Board will address each contention in turn. 


Headaches

The Veteran does not necessarily contend that his claimed headaches are "stand alone" disorders.  Rather, he contends that they are manifestations of an undiagnosed illness due to his service in the Persian Gulf, and that he should be compensated for such under 38 U.S.C.A. § 1117 (West 2002).

A careful review of the claims file shows that the Veteran's claimed symptoms of headaches have not been attributed to a known diagnosis.  He has been variously diagnosed with "tension type headaches" and "migraine symptoms."  The Veteran testified as having constant headaches since his Persian Gulf service.  VA outpatient treatment records are replete with complaints of headaches.  Computerized tomographies (CT) of the head have been normal.  

The Veteran was afforded a VA neurological examination in January 2011.  He was diagnosed with chronic daily headaches of a muscle tension type.  The etiology was unknown.  While the examiner indicated they were not related to service (specifically an isolated complaint of headaches in service related to an incident of alcohol ingestion) or a service-connected condition (chronic fatigue or posttraumatic stress disorder), no mention was made of the DoD letter confirming in-service exposure to nerve agents and no opinion was rendered regarding his Persian Gulf War service. 

The competent medical evidence is therefore in equipoise as to whether the claimed headaches can be presumptively linked to an undiagnosed illness that is based on his service in the Persian Gulf.  Accordingly, the provisions of 38 C.F.R. § 3.317 do apply and service connection is granted.


Respiratory Disability 

At the outset, the Board notes the Veteran has been diagnosed with COPD, a known clinical diagnosis and thus, the provisions of 38 C.F.R. § 3.317 do not apply.
However, this does not preclude service connection on a direct causation basis.

The Veteran's private provider (DCD, D.O.) opined that COPD was related to the Veteran's environmental exposures during his Persian Gulf service.  Costochondritis (claimed separately as chest pain) was determined to be the result/symptom of persistent coughing from the COPD.  The January 2011 VA examiner opined COPD was less likely the result of hydrocarbon/nerve agent exposure in service than the Veteran's smoking and chemical exposure after service.  VA outpatient treatment records dated in January 2012 diagnosed the Veteran with combat related constrictive bronchiolitis given the Veteran's symptoms onset upon his return from Iraq.  An April 2013 note reveals COPD was the result of deployment related exposure.  

The competent medical evidence is therefore in equipoise as to whether the claimed respiratory disability is related to the Veteran's military service.  Chest pains are not a separately diagnosed disability and deemed part and parcel of the respiratory disability.  Accordingly, service connection is granted for a respiratory disability, variously diagnosed as COPD and asthma, to include complaints of costochondritis.  38 C.F.R. § 3.102. 


Skin Disability

The Veteran does not necessarily contend that his claimed skin disability is a manifestation of an undiagnosed illness due to his service in the Persian Gulf, and that he should be compensated for such under 38 U.S.C.A. § 1117.

A careful review of the claims file shows that the Veteran complained of a rash on his right arm and in his groin during service.  Localized erythema and fine papular lesions were seen.  He was diagnosed with probable Rhus dermatitis.  Post-service he has been treated for a groin rash diagnosed as intertrigo.  The Veteran testified that he has suffered from skin rashes since service.   A groin rash was seen upon VA examination in April 2008.  The December 2013 VA examiner noted a diagnosis of tinea cruris in July 2013.  Upon physical examination mild post inflammatory hyperpigmentation was seen on the medial aspect of the thighs.

The Board is cognizant the December 2013 VA examiner rendered a negative opinion (current skin rash not related to dermatitis in service); however, the Veteran has testified that he has suffered from ongoing skin problems since service.  The Veteran is competent to report that he skin rashes in service and that skin problems have existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Board finds the Veteran's continuity of symptomatology with respect to his skin problems following service to be credible.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

There exists an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  As such, reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 3.102.

Service connection for a skin disability is warranted.  There is no need for further medical inquiry.  The appeal is granted.  38 C.F.R. § 3.303.


Neck Disability

The Veteran does not contend that his claimed neck disability is a manifestation of an undiagnosed illness due to his service in the Persian Gulf.  The Veteran has been diagnosed with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine.  These are known diagnoses and thus, the provisions of 38 C.F.R. § 3.317 do not apply.

The Board must also address whether any claimed disorder is the direct result of a disease or injury of his service.  The Veteran's service medical records do not contain any evidence of complaints or diagnoses of a neck disability, to include the March 1992 separation examination.

Post-service, DJD of the cervical spine was first noted on VA examination in 2003, which is clearly outside the one-year presumptive period.  38 C.F.R. §§  3.307, 3.309.  While the Veteran is competent to report complaints of neck problems both in service and those that continue to the present, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's neck disability and his active service. 

Notably, the December 2013 VA examiner opined that degenerative changes in the Veteran's cervical spine were not related to his active service.  The examiner reasoned there was no neck disability seen in service or until 2003 (11 years after his discharge).  The examiner further reasoned that such degenerative changes were not unusual in a person of the Veteran's age and they were part of the aging process. 

The only evidence of record to support the Veteran's contentions is his statements.  His statements do not establish a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  With regard to the claimed condition, it requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  See Woehlaert v. Nicholson,  (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his neck disability because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.

In short, service connection is not warranted on a direct or presumptive (based on Persian Gulf service) basis.  The Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Left Wrist

The Veteran does not contend that his claimed wrist disability is a manifestation of an undiagnosed illness due to his service in the Persian Gulf.  

The Veteran's service treatment records reveal that he was treated for left wrist abrasions in April 1986 when he was hit with a pool stick.  Providers thought the Veteran had a possible undisplaced fracture and he was treated with a splint; however, x-rays and follow-up treatment determined that there was no fracture.  He was diagnosed with a contusion.  The mere fact that he was treated for a left wrist contusion is not enough to establish that a chronic left wrist disability manifested in service.  There was no additional treatment for the left wrist in service and the March 1992 separation examination was negative for a left wrist disability.

Post-service, the Veteran has not been diagnosed with a left wrist disability.  X-rays, to include upon VA examination in 2008 and 2013 were normal.  

The competent evidence does not establish that the Veteran has left wrist disability.  Without evidence of a current disability, there is no basis for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim must be denied. 


Right Knee Disability

The Veteran does not contend that his claimed right knee disability is a manifestation of an undiagnosed illness due to his service in the Persian Gulf.  The Veteran has been diagnosed with mild osteoarthritic changes.  This is a known diagnosis and thus, the provisions of 38 C.F.R. § 3.317 do not apply.

The Veteran's service treatment records show the Veteran complained of right knee pain of one week duration in March 1986.  He denied a specific injury.  Examination was normal.  The mere fact that he was treated for right knee pain is not enough to establish that a chronic right knee disability manifested in service.  There was no additional treatment for the right knee in service and the March 1992 separation examination was negative for a right knee disability.

Post-service, osteoarthritis changes were first noted on x-ray in 2011, which is clearly outside the one-year presumptive period.  38 C.F.R. §§  3.307, 3.309.  While the Veteran is competent to report complaints of right knee pain both in service and currently, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's right knee disability and his active service. 

Notably, the December 2013 VA examiner opined that mild osteoarthritic changes in the Veteran's right knee were not related to his active service.  The examiner reasoned the complaint of right knee pain in service was an acute condition that resolved.   The examiner further noted the first post-service findings were in 2011, which was nine years after the Veteran's discharge from service.  The examiner also indicated that degenerative changes were not unusual in a person's 30s and given the Veteran's occupation (truck driver/laborer/farm mechanic) he would be prone to such changes in the knees.   
The only evidence of record to support the Veteran's contentions is his statements.  His statements do not establish a nexus between any acquired pathology and his military service.  See Woehlaert, supra; Jandreau, 492 F.3d at 1377, n. 4.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his right knee disability because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.

In short, service connection is not warranted on a direct or presumptive (based on Persian Gulf service) basis.  The Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert,  
1 Vet. App. At 55-57.   


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for right ear pain. To this extent the appeal is denied.

Entitlement to service connection for headaches, to include as due to undiagnosed illness based on Persian Gulf War service, is granted.

Entitlement to service connection for a respiratory disability, variously diagnosed as COPD and asthma, to include complaints of costochondritis, is granted.

Entitlement to service connection for a skin disability is granted.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a left wrist disability is denied.


Entitlement to service connection for a right knee disability is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


